ORDER
PER CURIAM.
Appellant, Robert H. Pedroli, appeals the judgment of the Associate Circuit Court of St. Louis County in favor of respondent, Carol Beth Primo, awarding her $120.25 plus costs of $43.00. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).